Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Election filed on 04/30/2021.
	Currently, claims 1-15 are pending with claims 12-15 being withdrawn as directed to a non-elected Group.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 04/30/2021 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/30/2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the counter electrode and the details and relative details between it and other parts as specified in claim 9 must be shown in the drawings or the feature(s) canceled from the claim(s).  The office notes for the applicant that the amendments to the drawings do not have to be very detailed if the applicant chooses to amend the drawings, just show the basic part in the basic relative setup claimed throughout claim 9.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 11 recites the limitation "”the region of the insulating layer" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to say “a region of the insulating layer under the” on line 2 to properly introduce this, or else otherwise properly introduce it.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang” Huang, T. “DC and RF Performance of Gate-Last AlN/GaN MOSHEMTs on Si With Regrown Source/Drain” IEEE Trans. On Elec. Dev. Vol. 60, Iss. 10, 08/08/2013 pp. 1-6) in view of Lee et al. (“Lee” Lee, K. N. “Surface Chemical Treatment for the Cleaning of AlN and GaN surfaces” Jour. Of the Elec. Chem. Soc. 147 (8) 02/2000 pp. 3087-3090).
As to claim 1, Huang shows a semiconductor device (see section II and III’s paragraphs for all citations along with Fig. 2), comprising: 
a substrate (see substrate of Si in Fig. 2 where Fig. 2i is final device; see above citations for all device specifics); 
a first nitride semiconductor layer (note the channel layer of GaN) above the substrate;
a second nitride semiconductor layer (note the barrier layer of AlN) on the first nitride semiconductor layer; 
an ohmic electrode (note the ohmic contact for the source side S in Fig. 2 and see Cr ohmic contact is confirmed at the end of the second to last paragraph of pg. 2) above the substrate; and 
a contact layer (note the source side contact layer of Si doped n+ -GaN doped in two different sub-parts thereof at either 2.5x10^19 and 6x10^19 respectively) in contact with at least a part of the ohmic electrode (note the GaN ohmic contact region for the source touches the source side electrode), the contact layer containing silicon 
wherein the second nitride semiconductor layer has a wider band gap than the first nitride semiconductor layer (note AlN has wider bandgap than GaN), a two-dimensional electron gas channel is formed in the first nitride semiconductor layer at a heterointerface between the first nitride semiconductor layer and the second nitride semiconductor layer (note here they are 
in the contact layer, a peak value of a silicon concentration exists (see the maximum value of the Cl conc. being about 6x10^19).  

However, Huang fails to show the device explicitly comprising chlorine in the source side contact region of GaN wherein further the device is one where the peak value of the Si concentration in the layer is greater than a peak value of the chlorine’s concentration in the layer.  

Lee shows a method of cleaning GaN which is for use in 3-N procedures which is an HCl treatment (see HCl treatment of the GaN sample embodiment in first paragraph on 3088 and first paragraph of Experiment section of page 3087, see also Fig. 2(c)) which leaves behind chemical residuals of Cl.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the HCl cleaning method complete with chemical residual Cl amounts as taught by Lee to have cleaned the source side contact layer of Huang with the motivation of providing a clean surface upon which to deposit either of the SiNx supporting layer or the ohmic source contact of Cr or both (note that point to the HCl treatment is to clean the surface of the GaN to prepare for further processing; see first paragraph of Lee describing cleaning the surface).  



As to claim 2, Huang as modified by Lee above shows the device being one wherein the contact layer is located within a depth of 30 nm from an interface between the ohmic electrode and the contact layer (note the contact layer made of GaN is located at 0 nm from the interface between it and the source ohmic electrode layer made of Cr), 
and in the contact layer, the silicon concentration is higher than the chlorine concentration (note the silicon concentration being found above to much higher than the residual concentrations left over from the cleaning in the combination above).  

As to claim 5, Huang as modified by Lee above shows a device wherein a lower surface of the contact layer reaches the heterointerface (the office notes here that the lower surface of the contact layer made of GaN for the source side noted above reaches and exceeds the depth of the heterointerface which appears to meet what this claim is referring to as a requirement, if the applicant amends the claim to mean that the lower surface is directly horizontally level with the heterointerface the office will make a combination rejection similar to the one for claim 4 below, but for now the claim appears to be written to allow for the lower surface to go down deeper than the heterointerface).  

As to claim 6, Huang as modified by Lee above shows a device wherein all or part of a lower surface of the ohmic electrode is formed on a recess formed by removing a part of the 

As to claim 7, Huang as modified by Lee above shows a device wherein all or part of a lower surface of the ohmic electrode is formed on a recess formed by removing an entire region of the second nitride semiconductor and a part of the first nitride semiconductor layer under the ohmic electrode (note that the lower surface of the Cr source electrode is formed on the recess that is formed by removing a region of the AlN layer and part of the GaN channel layer).

Claims 1, 2, 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. (“Baca” Baca, A. “An AlN/Al0.85Ga0.15N high electron mobility transistor“ App. Phys. Lett. 109 06/22/2016 pp. 1-4) in view of Lee et al. (“Lee” Lee, K. N. “Surface Chemical Treatment for the Cleaning of AlN and GaN surfaces” Jour. Of the Elec. Chem. Soc. 147 (8) 02/2000 pp. 3087-3090) and further in view of Douglas et al. (“Douglas” Douglas, E. “Ohmic Contacts to Al-rih AlGaN heterostructures” Phys. Status Solidi A 214, No. 8 06/06/2017 pp. 1-9).      
As to claim 1, Baca shows a semiconductor device (See Fig. 1A and the end of page 1 as well as the first two paragraphs of page 2 for the overall device structure), comprising: 
a substrate (sapphire substrate down at the bottom); 
a first nitride semiconductor layer (AlGaN channel) above the substrate;
a second nitride semiconductor layer (AlN barrier layer) on the first nitride semiconductor layer; 
an electrode (see source side electrode S made of Ti/Al/Ni/Au) above the substrate; 

wherein the second nitride semiconductor layer has a wider band gap than the first nitride semiconductor layer (note AlN having a wider bandgap than AlGaN as materials properties), a two-dimensional electron gas channel is formed in the first nitride semiconductor layer at a heterointerface between the first nitride semiconductor layer and the second nitride semiconductor layer (note in this context the channel being referred to is being made by a 2DEG formed at the interface of the AlN and AlGaN channel for the device to function), and 
in the contact layer, a peak value of a silicon concentration exists (note here it has n+ levels of doping for the Si).

Baca fails to show the device being one wherein the electrode is explicitly ohmic and the device explicitly being one which comprises chlorine in the source side contact region of GaN wherein further the device is one where the peak value of the Si concentration in the layer is greater than a peak value of the chlorine’s concentration in the layer.  

Lee shows a method of cleaning GaN which is for use in 3-N procedures which is an HCl treatment (see HCl treatment of the GaN sample embodiment in first paragraph on 3088 and first paragraph of Experiment section of page 3087, see also Fig. 2(c)) which leaves behind chemical residuals of Cl.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the HCl cleaning method complete with chemical 

The office notes that once the above combination is made, the source side contact GaN layer noted above will then contain residual levels of Cl.  Here the office notes finds that the maximum concentration of the residual levels being seen in Lee are found to be much lower than the intentional n+ doping levels of the Si in the source side contact GaN layer in Baca already present.  

Still, even Baca as modified by Lee above still fail to show the contacts being explicitly ohmic (although the office notes that the Baca reference makes statements that appear to indicate they are trying to obtain ohmic behavior with low contact resistance it is not clear if they actually do achieve ohmic behavior or not).  

Douglas teaches making ohmic contacts for HEMTS (see Douglas setting forth making the regrown embodiment with Ti/Al/Ni/Au contact electrodes in section 3.4 on page 4, and see it actually achieving ohmic behavior in the conclusion section of page 6).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the ohmic contact of Douglas to make the s/d contact electrodes in Baca as modified by Lee above, with the motivation of achieving ohmic contact that will not have a schottky barrier dropping voltage in operation of the device and -3 ohm-cm2 (see the contact resistivity achieved with true ohmic non-schottky behaving electrodes in the conclusion having been achieved).  


As to claim 2, Baca as modified by Lee and Douglas above shows the device being one wherein the contact layer is located within a depth of 30 nm from an interface between the ohmic electrode and the contact layer (note the contact layer made of GaN is located at 0 nm from the interface between it and the source electrode layer of Baca), 
and in the contact layer, the silicon concentration is higher than the chlorine concentration (note the silicon concentration n+ being found above to much higher than the residual concentrations left over from the cleaning in the combination above).  

As to claim 4, Baca as modified by Lee and Douglas above, wherein a lower surface of the contact layer is located inside the second nitride semiconductor layer (note that the lower surface of the contact layer is located inside of the surrounding barrier layer right up above the channel layer), and the chlorine concentration is 1 X 1017 cm3 or lower between the lower surface of the contact layer and the heterointerface (as far as is known the Cl concentration in the above combination would have only zero/background concentrations of Cl between the lower surface of the n+ GaN layer and the heterointerface between the AlN barrier and the AlGaN channel layer as the only chlorine concentration introduced to the device is up near the top of the n+ GaN).  

As to claim 5, Baca as modified by Lee and Douglas above shows the device above wherein a lower surface of the contact layer reaches the heterointerface (note that the lower 

As to claim 8, Baca as modified by Lee and Douglas above, show the device above wherein in a plan view, an end of the ohmic electrode is flush with an end of the contact layer or protrudes beyond the end of the contact layer (note that in Baca’s main design at least the inside of the electrode that is made ohmic in the combination above is flush with the end of the regrown region of GaN doped with Si on the source side, and will still be so in a plan view), and the silicon concentration is higher than the chlorine concentration within 30 nm from the end of the contact layer in the plan view (note that in the combination above the Si concentration that was found to be higher than the Cl concentration still persists over the whole of the contact layer in plan view including within 30 nm of the end thereof).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baca et al. (“Baca” Baca, A. “An AlN/Al0.85Ga0.15N high electron mobility transistor“ App. Phys. Lett. 109 06/22/2016 pp. 1-4) in view of Lee et al. (“Lee” Lee, K. N. “Surface Chemical Treatment for the Cleaning of AlN and GaN surfaces” Jour. Of the Elec. Chem. Soc. 147 (8) 02/2000 pp. 3087-3090) and further in view of Douglas et al. (“Douglas” Douglas, E. “Ohmic Contacts to Al-rih AlGaN heterostructures” Phys. Status Solidi A 214, No. 8 06/06/2017 pp. 1-9), as applied to claim 1 above, further in view of Miura et al. (“Miura” US 2015/0221758 published 08/06/2015).      
As to claim 9, Baca as modified by Lee and Douglas above show the device above but fails to show the device being one further comprising: a counter electrode, wherein a voltage is applied between the counter electrode and the ohmic electrode in explicit fashion (although the 

Miura shows using a gate electrode of a HEMT as a counter electrode (note Miura suggests making channel and buffer layers around the gate electrode and the gate electrode itself such that they will together act to attract counter charges to the gate electrode such that the gate electrode here is acting as a “counter electrode”; [0073]; Fig 4 showing Fig. 1 properties as embodiment 1; [0068]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have used the layer setup making the gate electrode act as a counter electrode as taught by Miura to have made the gate electrode in Baca as modified by Lee and Douglas above with the motivation of modifying the threshold voltage (see shift the threshold voltage in [0071] with this setup).  

However even Baca as modified by Lee, Douglas and Miura above still fails to show the device being one where the ohmic electride protrudes beyond the contact layer toward the counter electrode in the plan view.  

Miura also shows in another embodiment in Fig. 5 ohmic electrodes formed with shapes such that they protrude beyond their lower contact region toward the gate electrode in plan 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the source contact protrusion towards the gate electrode as taught by Miura in the Fig. 5 embodiment to have made the source electrode in Baca as modified by Lee, Douglas and Miura above with the motivation of making larger source electrodes with larger footprints to make establishing contact thereto easier (see the wider contacts in Fig. 5 having large footprint for achieving contact thereto compared to the smaller ones elsewhere in Miura and Baca).  

The office notes that with the gate electrode in the combination above acting as a counter electrode and the electrode (the source electrode) protruding towards the gate electrode then the device is one further comprising a counter electrode (the gate electrode acting as a counter electrode), a voltage applied between the counter electrode and the ohmic electrode (Vgs in Baca being applied between gate and source electrode; see second page, fourth paragraph of Baca), and the ohmic electrode (the source electrode in Baca made explicitly ohmic in the combination above) protruding beyond the contact layer toward the counter electrode in a plan view (that is the source electrode in the combination above now protrudes beyond the immediate contact region therebelow towards the gate electrode acting as a counter electrode in a plan view).  

The office notes that as Fig. 5 is a variation of Fig. 1 it might be possible to eliminate the use of the Fig. 1 embodiment in this grounds of rejection above (that is just use Fig. 5 from 

Allowable Subject Matter
Claims 3 and 10 (as well as claim 11 by dependence thereon) are objected to as being dependent upon a rejected base claim and have some formal issues under 35 U.S.C 112 noted above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once all of the issues above are taken care of.
As to claim 3, the office notes that none of the art of record shows the limitation “wherein in the contact layer, the peak value of the chlorine concentration is 1 x 1018 cm3 or greater” in the context of the parent claim.  Perhaps the best art of record is considered to be art like that used above, with a somewhat generic Si doped s/d contact region in a HEMT and then with some secondary reference bringing in background and/or residual concentrations of Cl.  Here however this will not meet the limitation recited.  Thus the office finds the claim to not be anticipated and likewise finds the claims to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 10, the office notes that none of the art of record shows the limitation “further comprising: an insulating film with an opening, on the second nitride semiconductor layer, wherein the ohmic electrode covers the opening, the insulating film includes an insulating layer containing chlorine, and in the insulating layer, a peak value of a chlorine concentration is 1 x 1018 CM-3 or greater” in the context of the parent claim.  Perhaps the best art of record is considered to be art like that used above, with a somewhat generic Si doped s/d contact region 

Conclusion
The office notes that although there are many available references to make a rejection under 35 U.S.C 103 for many of the claims there is no art of record that shows the exact disclosed device in the application.  As this is the case there appears to be many ways to move forward to likely eventually distinguish from the art available to the office. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GRANT S WITHERS/              Primary Examiner, Art Unit 2891